562 S.W.2d 487 (1978)
Eddie McDADE, Appellant,
v.
The STATE of Texas, Appellee.
No. 57253.
Court of Criminal Appeals of Texas, Panel No. 2.
March 8, 1978.
John L. Darrouzet, Austin, for appellant.
Ronald D. Earle, Dist. Atty. and Charles E. Hardy, Asst. Dist. Atty., Austin, for the State.
Before ONION, P. J., and DOUGLAS and ODOM, JJ.


*488 OPINION
DOUGLAS, Judge.
Eddie McDade was convicted for burglary. His punishment was assessed at five years. On appeal he contends that he was not admonished by the trial judge as to range of punishment before the plea of guilty was accepted.
Initially McDade entered a plea of not guilty. After evidence was introduced, he informed the judge that he wanted to enter a plea of guilty. A full record of the proceedings is before this Court and it does not reflect that he was admonished as to the range of punishment before the judge accepted his plea. Under Article 26.13, V.A. C.C.P., this must be done before a plea of guilty may be accepted. See Murray v. State, 561 S.W.2d 821 (1977).
The judgment is reversed and the cause remanded.